J-A04027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                             Appellee

                        v.

    ISAAC DOUGBA,

                             Appellant                  No. 2063 EDA 2016


              Appeal from the Judgment of Sentence June 6, 2016
               in the Court of Common Pleas of Delaware County
               Criminal Division at No.: CP-23-SA-0000793-2015


BEFORE: SHOGAN, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED NOVEMBER 13, 2017

        Appellant, Isaac Dougba, appeals from the judgment of sentence

imposed following his bench conviction of the summary offense of

harassment.1 We affirm on the basis of the trial court’s opinion.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. (See Trial Court Opinion, 8/18/16,

at 1-2). Therefore, we have no reason to restate them at length here.

        For the convenience of the reader, we note briefly that a magisterial

district judge found Appellant guilty of harassment on August 5, 2015. He

filed a summary appeal to the Delaware County Court of Common Pleas on


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 2709(a)(2).
J-A04027-17



September 1, 2015. On April 12, 2016, the court held a summary appeal trial,

and took the matter under advisement. On June 6, 2016, it found Appellant

guilty, and sentenced him to pay a fine of $50.00 plus court costs. Appellant

timely appealed, and filed a timely concise statement of errors complained of

on appeal on July 28, 2016. See Pa.R.A.P. 1925(b).2 The court entered an

opinion on August 18, 2016. See Pa.R.A.P. 1925(a).

       Appellant raises the following issues for our review:

       1. Did the trial court commit reversible error in finding [A]ppellant
       guilty beyond a reasonable doubt of Harassment (18 Pa.C.S.[A.
       §] 2709(a)(2)) despite not only insufficient evidence as a matter
       of law that the [A]ppellant had the criminal intent to “harass,
       annoy, or alarm” the complainant but also despite insufficient
       evidence as a matter of law that the [A]ppellant “followed” the
       complainant?

       2. Did the trial court commit reversible error in finding [A]ppellant
       guilty beyond a reasonable doubt by failing to give proper weight
       and consideration to unrebutted evidence of his excellent
       reputation for being honest, law-abiding, and non-violent
       following the non-incriminating testimony of the Commonwealth’s
       sole witness?

(Appellant’s Brief, at 4).

____________________________________________


2 Appellant’s two and one-half page Rule 1925(b) statement is non-compliant.
It includes inappropriate argument, excerpts of trial testimony, and discussion
of case law, and it fails to coherently state the two appellate issues listed
infra, in violation of Rule 1925. See Pa.R.A.P. 1925(b)(4)(ii), (iv) (“The
Statement shall concisely identify each ruling or error that the appellant
intends to challenge[.] . . . The Statement should not be redundant or provide
lengthy explanations as to any error.”); (see also Rule 1925(b) Statement,
7/28/16, at unnumbered pages 1-3). Although we could find Appellant’s
issues waived on this basis, we decline to do so, in the interest of judicial
economy. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues not . . . raised in accordance
with the provisions of this paragraph (b)(4) are waived.”).

                                           -2-
J-A04027-17



      Although aptly set forth by the trial court in its opinion, we emphasize

our standards of review for sufficiency and weight claims, respectively:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial
      in the light most favorable to the verdict winner, there is
      sufficient evidence to enable the fact-finder to find every element
      of the crime beyond a reasonable doubt. In applying [the
      above] test, we may not weigh the evidence and substitute
      our judgment for the fact-finder. In addition, we note that the
      facts and circumstances established by the Commonwealth need
      not preclude every possibility of innocence. Any doubts regarding
      a defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the [trier]
      of fact while passing upon the credibility of witnesses and the
      weight of the evidence produced, is free to believe all, part or none
      of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa. Super. 2016), appeal

denied, 165 A.3d 895 (Pa. 2017) (citation omitted; emphasis added).

              The weight of the evidence is a matter exclusively for the
      finder of fact, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses. A new
      trial is not warranted because of a mere conflict in the testimony
      and must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice. On appeal, our purview
      is extremely limited and is confined to whether the trial court
      abused its discretion in finding that the . . . verdict did not shock
      one’s conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court’s exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence. An appellate court may not

                                      -3-
J-A04027-17


       reverse a verdict unless it is so contrary to the evidence as to
       shock one’s sense of justice.

Commonwealth v. Diaz, 152 A.3d 1040, 1046 (Pa. Super. 2016), appeal

denied, 2017 WL 2264119 (Pa. May 23, 2017) (citations and quotation marks

omitted).3

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to the issues Appellant has raised on appeal. The trial

court’s opinion properly disposes of the questions presented. (See Trial Ct.

Op., at 4–8) (determining: (1) evidence was sufficient and adequate to

support conviction and elements of harassment were met; (2) Appellant

followed S.H. in public with intent to harass, annoy, or alarm her, where record

reflects that, as S.H. ignored Appellant and moved away from him on the

sidewalk, he: continued to beep his horn and motion towards her; moved

inside his truck as if to grab her; and drove by her home; and (3) S.H.’s

version    of   events    was    credible,     Appellant’s   character   witness   was

unpersuasive, and Appellant’s individual actions towards the thirteen-year-old

girl cannot be viewed in a vacuum). Accordingly, we affirm on the basis of

the trial court’s opinion.

       Judgment of sentence affirmed.

       Judge Shogan joins the Memorandum.
____________________________________________


3 With respect to Appellant’s weight claim, we note that “a defendant in a
summary appeal case is not permitted to file post-sentence motions.”
Commonwealth v. Dixon, 66 A.3d 794, 797 (Pa. Super. 2013) (citing
Pa.R.Crim.P. 720(D)); see also Pa.R.Crim.P. 607(A)(3).

                                           -4-
J-A04027-17



     Judge Solano files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2017




                                 -5-
                                                                                                     f/l?s.
                                                                        Circulated 10/06/2017 12:11 PM




                            IN TH:S COURT OF COMMONPLEAS,
                            DE.'.:. ,J,.Y!ARE COUNTY,PENNSYLVANIA

                                      SUMMARYAPPEALS

 COMMONWEALTHOF PENNSYLVANIA                                    SA No. 793-2015

                       v.

 ISAAC DOUGBA



 Stavroula Kotrotsios, Esquire -Attorney for the Commonwealth/ Appellee
 Michael Coard, Esquire - Attorney for Defendant/ Appellant

DURHAM, J.                                                      DATE: 08/17/16




        Defendant/ Appellant Isaac Dougba (Mr. Dougba) seeks review of the Trial

Court's June 6, 2016 Order wherein the Trial Court found Mr. Dougba guilty of

Harassment, 18 Pa. C.S.A. §2709(a)(2), a.id imposed a $50.00 fine and court costs.

On July 5, 2016, tfr. Dougba filed his Notice of Appeal. On July 7, 2016, the Trial

Court, pursuant    to Pa. R.A.P. 1925(b), ordered Mr. Dougba to file his Concise

S caternent of Matters Complained of on Appeal. Mr. Dougba filed the aforementioned

Statement on July 28, 2016.

Factual and Procedural History

       On July 9, 2015 at 2:50PM,                   (Ms. -) was in the area of

Summit Street and Main Street in Darby, Delaware County, Pennsylvania.          (No: .s of

Testimony, "N.T." 04/ 12/ 16 at 4). While standing on the sidewalk to wait for her

grandmother, Ms. -          saw Mr. Dougba inside a parked white truck with red and

green graffiti on it. Id. at 4-5.   Mr. Dougba's truck was parked two to three feet away

from Ms. -as she stood on the sidewalk. Id. at 6. Ms.          'Ill   testified that Mr.


                                                                                             1
 Dougba tried to get her attention by beeping the horn, but she initially ignored him.

 Id. at 5. Ms. -       further testified that Mr. Dougba kept beeping the horn and made

 a forward movement with his hand motioning her to come over to his truck.                 Id. at 5-6.

 Ms. Dougba did not speak to Ms. -              Id. at 10. Ms. -           testified that no one else

 was around the area when these events occurred.           Id. at 6. Ms. -          testified that

 she felt scared by Mr. Dougba's acts. Id. at 6.

          Ms. -      testified that she, then, began "speed walking" on Summit Street. Id.

 at 7.    Mr. Dougba began to drive the truck.      Id. at 7. Ms ...         further testified that

 as she walked away, she saw Mr. Dougba turn his back around inside the truck as if

 to get out of the truck and grab her. Id. at 7. At this time, Ms. -               called her

 mother on the phone. Id. at 6-7. Ms. ~testified that when she reached Main

 Street, she walked left and Mr. Dougba's truck turned right. Id. at 8. Ms ...

further testified that while running home, she saw Mr. Dougba's truck again when it

drove passed the gas station.     Id. at 8-9. Ms.      .   I testified   that the gas station is

across the street from her home. Id. Ms. -              met with the police officers at her

home and told them what had occurred.          Id. at 9. :Ms._           testified that she saw

Mr. Dougba again toward the post office when she was coming down the block and

called the police again. Id.    Ms...        further testified that she was terrified. Id.

         Folomy Kamara testified on behalf of Mr. Dougba, testified that people know Mr.

Dougba's reputation as being honest, law-abiding and non-violent, and that Mr.

Dougba's reputation is excellent.       A non-jury trial was held in this matter on April 12,

2016. The Trial Court found Mr. Dougba guilty of Harassment                and imposed a $50.00

fine arid court costs. Mr. Dougba's appeal followed.

Issues Asserted on Appeal

         Mr. Dougba asserts the following issues on appeal:


                                                                                                      2
        At the April 12, 2016 trial, the complainant merely testified that the
 defendant/ appellant "tried to get my attention by beeping," that "he was
 flagging me toward him," that "he didn't get out of the car," that he didn't do
 anything," and that "he didn't say anything." (emphasis in original).

        Such testimony, i.e., such ostensible evidence, is woefully insufficient
 and inadequate as a matter of law to prove anything beyond a reasonable
 doubt. And that unequivocally applies to the charge of Harassment as defined
 in 18 Pa. C.S. 2709(a)(2), which requires much more. It actually requires that a
 defendant first and foremost have the mens rea or criminal "intent." But
 "beeping and flagging" - especially since the defendant/ appellant herein "didn't
 get out of the car," "didn't do anything," and "didn't say anything" - is not proof
 of means [sic] rea or criminal intent.

         In addition, such intent, pursuant to the statute, must be to "harass"
 (which means to torment or worry by repeated conduct) or to "annoy" (which
 means to both by repeated action), or to "alarm" (which means to intentionally
 make suddenly afraid). By the way, the Commonwealth missed the point
 completely in arguing that the complainant was "afraid." Whether or not she
was afraid and, if so, of exactly what, is wholly irrelevant to Section 2709. That
 statute is not at all concerned about whether a complainant was afraid but is
exclusively concerned about whether a defendant had the requisite mens rea or
criminal intent to make a complainant afraid. It must be noted that his
supposed "beeping and flagging" could reasonably have been an attempt to get
directions or to ask a harmless question or for some other non-criminal
response - keeping in mind there were absolutely no allegations of sexual
gestures or sexual comments, assaultive gestures or assaultive comments, or
threatening gestures or threatening comments.

       This is precisely why defense counsel at trial cited and provided to the
court a copy of Commonwealth v. Wheaton, 598 A.2d 1017 (Pa. Super. 1991),
which held "the Commonwealth had the burden to prove (beyond a reasonable
doubt) appellant had the intent to harass, annoy or alarm. 'Anything less'
than a showing of intent is insufficient."' (emphasis in original) (citing
Commonwealth v. Showalter, 418 A.2d 580 (Pa. Super. 1982)).

       Moreover, Section 2709(a)(2) requires that, along with a defendant having
criminal intent, he also "follows" a complainant. But "follows" does not merely
mean going in the same direction behind someone; it instead means "to pursue
or to chase" for a criminal purpose. Such malicious behavior was not even
alleged in this case.

       Wheaton, supra, also pointed that a harassment "offense should limit its
application to 'unarguably reprehensible' instances of intentional imposition on
another." In fact, although not an exhaustive list of what legally constitutes
harassment, the Wheaton Court gives examples of instances such as sexual
gestures, touching, threatening, epithets, slurs, damaging property, etc.
Nothing of the sort or similar was even alleged in the case at bar.



                                                                                  3·
                 Furthermore,   the defendant/ appellant in the instant case presented not
         just evidence of his good reputation for being honest, law-abiding, and non-
         violent but unrebutted    evidence of such. Commonwealth      v. Neely, 561 A.2d 1
          (Pa. 1989) makes it crystal clear that good reputation  evidence, by itself, can
         raise a reasonable doubt.

                The Commonwealth's     insufficient and inadequate  evidence as a matter        of
         law and the defendant/ appellant's unrebutted    good reputation  evidence
         mandated a not guilty verdict.

 Discussion

 The evidence was sufficient and adequate to find Mr. Dougba guilty of
 Harassment, 18 Pa. C.S.A. §2709(a)(2) beyond a reasonable doubt.

         When reviewing a claim of sufficiency of the evidence, the Appellate Court must

 view all the evidence in the light most favorable to the verdict winner, giving that party

 the benefit of all reasonable inferences to be drawn therefrom. Com. v. Lutes, 793

 A.2d 949, 961 (Pa. Super. 2002). It is not the role of an appellate court to pass on the

 credibility of witnesses or to act as the trier of fact, and an appellate court will not

 substitute   its judgment for that of the fact finder. Id. at 960. It is the function of the

jury to evaluate evidence adduced at trial to reach a determination       as to the facts, and

where the verdict is based on substantial,     if conflicting evidence, it is conclusive on

appeal. Id. at 960-961.

        The weight of the evidence is exclusively for the finder of fact, which is free to

believe, all, part, or none of the evidence, and to assess the credibility of the witnesses.

Com. v. Blackham, 909 A.2d 315, 320 (Pa. Super. 2006). An appellate court is

restrained from substituting    its judgment for that of the finder of fact. Id. Thus, an

appellate court may reverse a decision of the trial court only where the defendant has

shown that the fact-finder overlooked such a preponderance        of the evidence so that

the verdict shocks the conscience. Id.

       The crime of harassment     is defined as follows: "A person commits the crime of

harassment    when, with intent to harass, annoy or alarm another, the person: ... (2)

                                                                                                4
 follows the other person in or about a public place or places .... " 18 Pa. C.S.A.

 §2709(a)(2). An intent to harass may be inferred from the totality of the

 circumstances.     Lutes, supra at 961.

        Section 2709 of the Crimes Code does not define the terms of "annoy'' or

 "alarm." When the terms of statute are clear and unambiguous,            they will be given

 effect consistent with their plain and common meaning.           1 Pa. C.S.A. §1921(b). This

 means ascribing to the particular words and phrases the definitions which they have

 acquired through their common and approved usage.             1 Pa. C.S.A. §1903. "As the

 legislature did not define this term, its common and approved usage may be

 ascertained by examining its dictionary definition."        Com. v. Kelley, 801 A.2d 551, 555

 (Pa. 2002).

       Webster's Dictionary defines "annoy'' as "to cause someone to feel slightly

angry'' or "to disturb or irritate."    See Merriam-Webster, http: //www.merriam-

webster.com/dictionary/annoy           (last visited on 8/ 10/ 16). "Alarm" is defined as "to

strike with fear" or to "disturb" or "excite." Id.

       The Trial Court found Ms. ••Ito be credible. As for Mr. Dougba's character

witness, the Trial Court did not find such testimony to be persuasive. The evidence as

to whether Ms.?       8    was annoyed or alarmed by Mr. Dougba's acts is certainly

relevant in this matter.    The Trial Court is permitted to evaluate the totality of the

circumstances     to determine whether Mr. Dougba intended to harass Ms .....

Lutes, supra.

       Ms. llllcredibly testified that as she stood alone on the sidewalk a few feet

away from Mr. Dougba's truck, Mr. Dougba repeatedly beeped his horn and motioned

for her to come over to him. (N.T.04/ 12/ 16 at 5-6, 9). The evidence is undisputed

that Ms.          was "scared" and "terrified." Id. at 6, 9. In response, Ms.            began


                                                                                                 5
 to "speed walk" down Summit      Street and called her mother.   Id. at 6-7. While getting

 away, Ms.••      ,-.. saw Mr. Dougba make a movement inside his truck as if he was

 getting out of the truck to grab her. Id. at 7-8. After turning left onto Main Street, Ms.

 1111111 ran   home and saw Mr. Dougba driving pass the gas station across the street

 from her home. Id. at 8-9.     After meeting with the police, Ms. ..asaw Mr. Dougba

 again driving toward the post office as she was walking down the street.     Id. at 9.

        Ms.          immediate reaction was to get away from Mr. Dougba. Mr. Dougba's

 actions cannot be viewed in a vacuum to determine what his intent was at the time. It

 is clear that Mr. Dougba continued to act despite Ms. •••negative reactions, and

 therefore, showed his intent to annoy or alarm her. Regarding defense counsel's

 suggested innocuous reasons as to why he acted in such a manner, those are facts

that are not in evidence, and therefore, were not for the Trial Court's consideration.

         Defense Counsel heavily relies on Com. v. Wheaton, 598 A.2d 1017 (Pa. Super.

 1991) in support of his argument as to intent.   The facts in Wheaton, supra are

factually distinct from the facts in this matter, and therefore, is not controlling. In

Wheaton, supra, the Superior Court held that evidence established that the

defendant's complaints about his belief that the water association intended to shut off

his water and his threats to sue the association's member served a "legitimate

purpose" and were not made with intent to harass, and therefore, the evidence was

insufficient to support the defendant's conviction. Id. at 629.

       The defendant, in Wheaton, supra, was charged and convicted of 18 Pa. C.S.A.

§2709(a)(3). Id. at 624. Section 2709(a.)(3)provides that a person commits a summary

offense when, with intent to harass, annoy or alarm another person:" ... he engages in

a course of conduct or repeatedly commits acts which alarm or seriously annoy such

other person and which serve no legitimate purpose."      The defendant and the water


                                                                                          6
 association were disputing over an unpaid bill of $50.00.      Id.   Initially, the defendant

 threatened to sue two water association workers who were exposing and excavating a

 water line near his home. Id. The defendant, then, visited two water association

 members and informed them that he would sue them if the defendant's water was

 turned off. Id.

        This Court, in Wheaton, supra, found that all of these people had some control

 over whether the defendant's water service would be terminated.         Id. at 628. This

 Court reasoned that the defendant's interest and efforts in maintaining basic services

 to his home are a legitimate purpose.      Id. Based upon the evidence, this Court found

 thaf the defendant's comments were made to retain his water service without having

 the specific intent to harass.    Id. at 629. This Court commented that although the

 defendant may have been negligent or irresponsible in his conduct, it was insufficient

to support a harassment     conviction. Id.

        There are several reasons why Wheaton, supra is distinguishable        from the facts

in this matter, and therefore, is not applicable.    First, the defendant, in Wheaton,

supra, was charged and convicted under a different section of the Harassment statute

than Mr. Dougba.      Second, the defendant, in Wheaton, supra, made repeated

statements   of his intention to sue people who had control over his water service, which

is why this Court found that he had a legitimate purpose for his actions.        In this

matter, Section 2709(a)(2) does not contain any language about the defendant not

having a legitimate purpose to act.

       Third, the defendant's actions in Wheaton, supra and Mr. Dougba's actions are

distinct in nature.   This Court found that the evidence, in Wheaton, supra, did not

support a finding that the defendant's actions were made with the intent to harass the

water association members.        Rather, it showed the defendant's intent to keep his


                                                                                             7
water service. In this matter, the Record was sufficient to find that Mr. Dougba's

actions showed the intent to harass to Ms.•••     by continuing to beep his horn at

her and motioning to her while she quickly got away from him. Ms.•••                           credibly

testified that she saw Mr. Dougba move inside the truck indicating that he was going

to stop to get out and grab her. While running home, Ms. -        saw Mr. Dougba

drive by her home. After meeting with the police, Ms.   ••&1again saw      Mr. Dougba.

Despite her negative reactions, Mr. Dougba continued to follow Ms.                       , and
                                                                     =
therefore, the evidence supported that he intended to annoy or alarm her. The Record

supported the Trial Court finding Mr. Dougba guilty beyond a reasonable doubt of

Harassment. Therefore, this appeal is without merit.

Conclusion

      For the aforementioned reasons, the Trial Court respectfully requests that its

decision be AFFIRMED.

                                        BY THE COURT:




                                                                                                     r---3
                                                                                                     =
                                                                         ·~:;
                                                                         . ,c
                                                                                    '-               er,


                                                                         ·.-:.~
                                                                                    0
                                                                                    ,:---)    c:;,
                                                                                                     ::::,.,
                                                                                                     c               ·11
                                                                                                                         . .,. . . .,_
                                                                         =~- -.i> "TJ
                                                                                                     G)

                                                                         ::: ....             ""Tl
                                                                                                     co              !
                                                                         :::-_1
                                                                         . ·q       ':c. n n' .
                                                                                c.
                                                                         . , --:J
                                                                          ~ -;J -,-,
                                                                                                     :::::,,.
                                                                                                     ~
                                                                                                                     Pl
                                                                          ·~.>
                                                                                    .:..::·